UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 11-K [X] ANNUAL REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIESEXCHANGE ACT OF 1934 For the Fiscal Year Ended December 31, 2009 OR [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number: 000-50362 A. Full title of the plan and the address of the plan, if different from that of the issuer named below: Rainier Pacific 401(k) Employee Stock Ownership Plan B. Name of issuer of the securities held pursuant to the plan and the address of its principal executive office: Rainier Pacific Financial Group, Inc. c/o Jonathan W. Blado Blado Kiger, P.S. Registered Agent of Rainier Pacific Financial Group, Inc. Bank of America Building, 2nd Floor 3408 South 23rd Street Tacoma, Washington 98405 Financial Statements and Exhibits (a) Financial Statements The Rainier Pacific 401(k) Employee Stock Ownership Plan became effective as of January 1, 1998. Filed as a part of this report on Form 11-K are the audited financial statements of the Plan as of and for the years ended December 31, 2009 and 2008. (b) Exhibit 23 - Consent of Independent Registered Public Accounting Firm SIGNATURES The Plan. Pursuant to the requirements of the Securities and Exchange Act of 1934, the trustees (or other persons who administer the employee benefit plan) have duly caused this annual report to be signed on its behalf by the undersigned hereunto duly authorized. Rainier Pacific 401(k) Employee Stock Ownership Plan /s/Jeff Malloch Jeff Malloch, Trustee Date: January 25, 2011 RAINIER PACIFIC 401(k) EMPLOYEE STOCK OWNERSHIP PLAN INDEPENDENT AUDITOR’S REPORT AND FINANCIAL STATEMENTS DECEMBER 31, 2 CONTENTS PAGE REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 1 FINANCIAL STATEMENTS Statement of net assets available for benefits 2 Statement of changes in net assets available for benefits 3 Notes to financial statements 4-13 SUPPLEMENTAL SCHEDULE Schedule H, Line 4i - schedule of assets (held at end of year)
